     Case 2:18-cv-01146-RFB-NJK Document 46 Filed 03/01/21 Page 1 of 2




1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      DOMONIC RONALDO MALONE,                       Case No. 2:18-cv-01146-RFB-NJK
5
           Petitioner,
6                                                   ORDER
           v.
7

8     BRIAN WILLIAMS, et al.,
9          Respondents.
10

11

12         In this habeas corpus action, after a 78-day extension of time (ECF No. 42) and
13   then a 60-day extension, the Respondents were due to file an answer by February 26,
14   2021. See Order entered July 13, 2020 (ECF No. 40) (90 days for answer); Order entered
15   October 12, 2020 (ECF No. 42) (78-day extension); Order entered January 3, 2021 (ECF
16   No. 44) (60-day extension). On February 26, 2021, Respondents filed a motion for
17   extension of time (ECF No. 45), requesting a further extension of time, of 31 days, to
18   March 29, 2021. Respondents’ counsel states that this extension of time is necessary
19   because of her obligations in other cases and personal matters. Petitioner does not
20   oppose the motion for extension of time. The Court finds that Respondents’ request for
21   an extension of time is made in good faith and not solely for the purpose of delay, and
22   there is good cause for the extension of time requested.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                1
     Case 2:18-cv-01146-RFB-NJK Document 46 Filed 03/01/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that Respondents’ Motion for Extension of Time

2    (ECF No. 45) is GRANTED. Respondents will have until and including March 29, 2021,

3    to file their answer. In all other respects, the schedule for further proceedings set forth in

4    the order entered August 31, 2018 (ECF No. 7) will remain in effect.

5

6           DATED THIS 1st day of March, 2021.
7

8

9                                               RICHARD F. BOULWARE, II,
                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
